ante, p. 43. Motion of Motion Picture Association of America, Inc., for leave to file brief, as amicus curiae, in support of petition for rehearing granted. Motion of American Book Publishers Council, Inc., for leave to file brief, as amicus curiae, in support of petition .for rehearing granted. Motion of Authors League of America, Inc., for leave to file brief, as amicus curiae, in support of petition for rehearing granted. Motion of American Society of Magazine Photographers et al. for leave to file brief, as amici curiae, in support of petition for rehearing granted. Motion of HMH Publishing Company, Inc., Publishers of Playboy Magazine, for leave to file brief, as amicus curiae, in support of petition for rehearing granted. Motion of National Association of Broadcasters for leave to file brief, as amicus curiae, in support of petition for rehearing granted. Petition for rehearing denied.